COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.  2-09-001-CV



In the Interest of V.R., a Child	§	From the 323rd District Court

§	of Tarrant County (323-87127J-07)

§	July 30, 2009

                     	§	Opinion by Justice Livingston

JUDGMENT

This court has considered the record on appeal in this case and holds that there was no error in the judgment of the trial court.  It is the order of this court that the judgment of the trial court is affirmed. 



----------



























COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



MANDATE



THE STATE OF TEXAS



To the 323rd District Court of Tarrant County, Greetings:



On July 30, 2009 the Court of Appeals for the Second District of Texas affirmed your judgment in the following case:



In the Interest of V.R., a Child, No. 2-09-001-CV (trial court no. 323-87127J-07)



The Court of Appeals entered the following judgment or order:



This court has considered the record on appeal in this case and holds that there was no error in the judgment of the trial court.  It is the order of this court that the judgment of the trial court is affirmed.



Accordingly, we command you
 to observe the order of the Court of Appeals.



BY ORDER OF THE COURT OF APPEALS FOR THE SECOND DISTRICT OF TEXAS, with the seal thereof annexed, at the City of Fort Worth, on _______________,  _______.



DEBRA SPISAK, CLERK





 								By_________________________

   Deputy Clerk



































C
 o u r t
  
o f
  A
 p p e a l s

S e c o n d  D i s t r i c t  o f  T e x a s

CHIEF JUSTICE

    JOHN CAYCE



JUSTICES

   TERRIE LIVINGSTON

   LEE ANN DAUPHINOT

   ANNE GARDNER

   SUE WALKER

   BOB MCCOY 

   BILL MEIER



TIM CURRY CRIMINAL JUSTICE CENTER

401 W. BELKNAP, SUITE 9000

FORT WORTH, TEXAS 76196



TEL: (817) 884-1900

FAX: (817) 884-1932

CLERK                   

    DEBRA SPISAK



CHIEF DEPUTY CLERK

   MEAGAN POLK



CHIEF STAFF ATTORNEY

    LAUREN CHADWICK

July 30, 2009



Kerry X. Yanez

Yanez/McGee

5128 Birchman

Fort Worth,TX 76107



Frank Adler

P.O. Box 2511

Keller, TX 76244



Maria Linden, PC

P.O. Box 170444

Arlington, TX 76003

Charles M. Mallin

Chief, Appellate Section

District Attorneys Office

401 W. Belknap

Fort Worth, TX 76196



Duke Hooten 

Appellate Attorney

P.O. Box 149030

MC: Y-956

Austin, TX 78714



RE:	Court of Appeals Number:  2-09-001-CV

Trial Court Case Number:  323-87127J-07



Style:		In the Interest of V.R., a Child





Dear Counsel:



The judgment of the trial court in the above cause was affirmed today.  Copies of the opinion and judgment of this court are hereto attached.



Respectfully yours,





DEBRA SPISAK, CLERK